Exhibit 10.3.g

Termination of Consulting Agreement

This Termination of Consulting Agreement (this “Agreement”) is entered into this
24th day of August, 2011, by and between Cedar Shopping Centers, Inc., a
Maryland corporation (the “Company”) and Frank C. Ullman, an individual (the
“Consultant”).

W I T N E S S E T H:

WHEREAS, the Company and the Consultant entered into a Consulting Agreement
dated January 13, 2011; and

WHEREAS, the Company and the Consultant mutually desire to terminate the
Consulting Agreement effective October 31, 2011 in accordance with the terms
hereinafter set forth;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties agree as
follows:

 

1. The Consulting Agreement shall terminate and be of no further effect as of
October 31, 2011.

 

2. The Consultant acknowledges that he has been paid in full for all services
rendered through July 31, 2011. The Consultant further acknowledges and agrees
that, notwithstanding any provision in the Consulting Agreement to the contrary,
other than payment for the month of August 2011 in the net amount of $6,087.02
($6,250 less deduction for Medicare in the amount of $162.98), which shall be
paid in the ordinary course in accordance with prior practice (and payment in
the same amount and same manner for each of the months of September and October
2011, provided the Consultant provides the services described in Section 3 below
during such months), he shall not be entitled to any additional or other
payments applicable to any period subsequent thereto or in connection with the
termination of the Consulting Agreement or for any other reason.

 

3. In addition to the services specifically listed in Section 3 of the
Consulting Agreement, which the Consultant agrees to perform and with respect to
which the Consultant agrees to make himself available through October 31, 2011,
the Consultant agrees to perform such additional services as are requested by
the Chief Executive Officer, the Chief Operating Officer or the Vice President
of Acquisitions, including without limitation training and orientation of new
employees and preparation of such corporate-level reports and presentations as
are requested by any of such officers.



--------------------------------------------------------------------------------

4. After October 31, 2011, the Consultant shall no longer be entitled to the use
of any Company property, including without limitation, work space at the
Company’s Port Washington offices, computer, cell phone or blackberry. The
Consultant may transfer to his personal phone or PDA the phone number associated
with such cell phone or blackberry, which equipment, along with all keys and
other access devices, shall be returned to the Company no later than October 31,
2011. The Consultant may use, on a reasonable basis, the Company’s fax machine
and photocopier, provided that the Consultant will limit such use to such
equipment with the lowest demand and Company personnel shall at all times have
priority of the use of such equipment.

 

5. Each of the Consultant and the Company agrees not to make any statements
which are false, defamatory or derogatory in any respect, either orally or in
writing, about the other, the Company, the business of the Company or the
Company’s officers, directors or employees.

 

6. This Agreement contains the entire understanding of the parties as to the
subject matter hereof and except as otherwise provided herein fully supersedes
all prior agreements and understandings between the parties as to such subject
matter. This Agreement may not be amended, supplemented, canceled or discharged
except by a written instrument executed by the party as to whom enforcement is
sought.

 

7. This Agreement shall be governed by and construed in accordance with the laws
of the State of New York, without giving effect to principles of conflict of
laws.

 

8. This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original and all such counterparts shall constitute one and
the same instrument.

 

9. All notices, requests, demands and other communications provided for by this
Agreement shall be in writing and mailed in the United States enclosed in a
registered or certified postage pre-paid envelope, return receipt requested, or
delivered by same-day or overnight courier service, and addressed to the
addresses of the respective parties stated below or to such changed addresses as
such parties may fix by notice: To the Company: Cedar Shopping Centers, Inc., 44
South Bayles Avenue, Port Washington, NY 11050, Attn: President; To the
Consultant: Frank C. Ullman, 1 Toms Lane, Unit 2C, Port Washington, NY 11050.

 

10. This Agreement is personal in nature and is not transferrable.



--------------------------------------------------------------------------------

11. The provisions of Sections 5.3, 5.4, 6 and 17 of the Consultant’s
previously-terminated Employment Agreement (including the definitions related
thereto) shall continue to remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have hereunder set their hands the day
and year set forth above.

 

    Cedar Shopping Centers, Inc.     By:   /s/ BRUCE J. SCHANZER       Bruce J.
Schanzer       President    

/s/ FRANK C. ULLMAN

    Frank C. Ullman